ON REHEARING. Hart, J. In testing the allegations of the complaint on demurrer on the former appeal the court said that the adverse possession of W. N. Stricklin as tenant by the curtesy, coupled with the adverse possession of his wife, would constitute an investiture of title in the heirs of Mary D. Stricklin, subject to the life-tenancy of W. N. Stricklin. The reason is that the estate by curtesy is a mere continuation of the wife’s estate and is in the nature of an estate by descent rather than by purchase. According to the allegations of the complaint, W. N. Stricklin’s possession was capable of being referred to a claim of right by curtesy, it having been alleged in the complaint that his wife died in the possession of the lands. It then became a question whether the character of her previous' possession which had not run for the statutory period could be continued by him. We held, under the allegations of the complaint, that his adverse possession could be tacked to the previous possession of his wife and that, if the possession was continued for the statutory period, it would create an investiture of title in her heirs subject to the life estate of W. N. Stricklin. It is well settled that adverse possession must be continuous, and its continuity must be in the same right. Therefore, it was necessary for appellants in this case to show that Mrs. Stricklin was in possession of the land at the time of her death, as well as to show that the possession of W. N. Stricklin after her death was continued in her right. We did not hold as counsel for appellants seem to think we did, that a husband can not act as agent for his wife and can not take charge of and manage her real estate. We did hold, however, that there was no testimony in the case that would have warranted a jury in finding that W. N. Stricklin was in possession of the lands prior to the death of his wife as her agent, or that he was holding the land for her. On the contrary, we held that the undisputed evidence showed that W. N. Stricklin held possession of the land in his own right prior to the death of his wife, and that, therefore, there could be no previous possession of the wife to which his possession after her death could be tacked so as to continue the adverse possession in her right. As we said, the testimony of B. L. Stricklin amounted to no more than a conclusion on his part that his mother was in the possession of the land prior to her death, for he did not testify to any fact or circumstance from which it might be inferred that she was in possession of the land, but only stated his conclusion on the matter. B. L. Stricklin testified that after his mother died his father told him that the land belonged to Mary D. Stricklin, his wife, and that he was holding the land for her children. This statement being made after the death of Mary D. Stricklin is not sufficient to show that she had possession of the land prior to her death. The declarations of W. N. Stricklin made after the death of his wife as to her ownership of the land are not sufficient to show that she was in possession of the land previous to her death. To so hold would be to adopt the rule that a scintilla of evidence is sufficient to send the case to the jury and this, the court has never done. On the contrary, the court has uniformly held that where there is no substantial evidence to support a verdict for the plaintiff, it is the duty of the trial court to so declare the law. The petition for a rehearing will be denied.